Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
              Claims 1-6, 9 and 10 are under consideration in this application.
             Claims 7 and 8 remain held withdrawn as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
The restriction requirement is still deemed sound and proper and the finality is hereby maintained.
Again, this application has been examined to the extent readable on the elected species and expanded to include a genus of the compounds of formula (IId) wherein Z is N, X is piperidine and L1, G1-G3, R2-R6, R11, R12 and m as set forth in claim 1, exclusively.
Terminal Disclaimer
The terminal disclaimer filed on July 6, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,951,056 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 1 is objected to as containing non-elected subject matter.  The objection may be overcome by limiting the claim to the subject matter indicated as being examinable, supra. A claim so limited would appear allowable.
Claims 2-6, 9 and 10 presented in independent form limited to the elected subject matter or made dependent on al allowable claim, would appear allowable, otherwise they are objected to as being dependent in a non-allowed claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
September 8, 2021